DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7, drawn to a knowledge or activity modeling system comprising knowledge or activity models providing for the capture of explicit contextual parameters, eliciting useful answering information, enabling internal and external data discovery and manual alignment, and pulling and pragmatically contextualizing the data.

II. Claims 8-17, drawn to a generalized ontology for modeling allowing capture and exploitation of explicit context comprising a hierarchical organization scheme comprising at least three levels of information, a first level organized by the general type of context, a second level organized by domain specific classes, and third organized by domain-specific instances, information in the second and third levels is organized under groupings in the preceding level of the hierarchy, information in the first level is organized under one of five classes, where what is divided into two classes that provide activity and resource context information, including shared metadata tags for allowing for automatic processing, where each element of context is linked to an object based production entity or class and their relational attributes. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as internal and .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The search will require search will require employing different search queries, searching different classes/subclasses or electronic resources, and/or searching for one of the inventions is not likely to result in finding art pertinent to the other invention(s). The search for in invention I would be directed towards internal and external data discovery and extraction, manual alignment, and pulling and pragmatically contextualizing the data, while the search for invention II would be directed toward a generalized ontology for modeling allowing capture and exploitation of explicit context comprising a hierarchical organization scheme comprising at least three levels of information, a first level organized by the general type of 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176